          Case 3:20-cv-00298-JCH Document 33 Filed 05/06/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

CITIBANK, N.A.,                               :
      Plaintiff,                              :                CIVIL CASE NO.
                                              :                3:20-CV-298 (JCH)
v.                                            :
                                              :
INTEGRATED MEDICAL SOLUTIONS,                 :                MAY 6, 2021
LLC, ET AL,                                   :
      Defendants.                             :


     RULING RE: PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (DOC. NO. 27)

        In this action, Citibank, N.A., sued Integrated Medical Solutions, LLC (“IMS”) and

Frank Sarcone to collect money for breach of a Commercial Credit

Application/Agreement (“Application). Citibank granted the credit facility to IMS, and

Sarcone guaranteed it. The Application was subsequently amended on May 14, 2015,

by all parties.

        The defendants took an advance on the credit account, but eventually defaulted

on December 30, 2019.

        Citibank seeks $77,967.56, plus accrued interest up to December 30, 2019 in the

amount of $2,887.79, and interest accruing thereafter to the date of judgment, and

attorney fees and costs.

        The defendants defaulted for failure to appear following service.

        The plaintiff has moved for summary judgment and has come forward with

evidence supporting the elements of its claims against IMS in Counts 1 through 3, and

Sarone in Count 4. Motion for Summary Judgment (Doc. No. 27). The defendants

have not opposed the Motion for Summary Judgment. There is no evidence on the

record upon which a reasonable jury could find the plaintiff had failed to prove its cause

                                             1
         Case 3:20-cv-00298-JCH Document 33 Filed 05/06/21 Page 2 of 2




of action. The court concludes that no reasonable jury could find for the defendants in

this action.

       In addition, the plaintiff, having moved for summary judgment on the special

defenses of the defendants, the court concludes there are no material issues of fact

concerning these defenses, and no reasonable jury could find that defendants could

prevail on these defenses.

       Therefore, the plaintiff’s Motion for Summary Judgment (Doc. No. 27) is granted.

The Clerk is directed to enter judgment in favor of the plaintiff and close this case.

Judgment will enter in the amount of $77,967.56, plus interest through December 30,

2019 in the amount of $2,887.79, and interest to date judgment enters, plus attorney’s

fees and costs to be determined.

       Plaintiff is ordered to file a motion for attorney’s fees and costs within 14 days,

and to inform the court of the interest under the contract from January 1, 2020, to the

date of filing, and a daily rate of interest thereafter.

SO ORDERED.

       Dated at New Haven, Connecticut this 6th day of May 2021.



                                                     /s/ Janet C. Hall
                                                    Janet C. Hall
                                                    United States District Judge




                                                2
